 



AGREEMENT TO AMEND
     AGREEMENT dated May 30, 2006 among Sovereign Bancorp, Inc., a Pennsylvania
corporation (the “Corporation”), and Joseph P. Campanelli (the “Executive”).
     WHEREAS, the Corporation entered into an Employment Agreement with
Executive dated as of January 30, 2003 (the “Employment Agreement”); and
     WHEREAS, the Corporation has entered into an Investment Agreement with
Banco Santander Central Hispano, S.A. dated October 24, 2005, and amended
November, 22, 2005 (the “Investment Agreement”); and
     WHEREAS, pursuant to the terms of the Investment Agreement, each of the
Corporation and Executive desires to amend the Employment Agreement to modify
the definition of Change in Control in certain respects.
     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
set forth herein, the parties hereto agree as follows:
     1. Amendment of Employment Agreement.
     Effective as of the date hereof, the following amendment to the Employment
Agreement shall become effective and the modifications to the Employment
Agreement set forth herein shall be incorporated into the terms of Employment
Agreement as follows:
     (a) Section 5(b) shall be amended to read as follows:
          (b) As used in this Agreement, “Change in Control” means the first to
occur of any of the following events:
     (i) any “Person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended), except for any of SBI’s employee
benefit plans, or any entity holding SBI’s voting securities for, or pursuant
to, the terms of any such plan (or any trust forming a part thereof) (the
“Benefit Plan(s)”), is or becomes the beneficial owner, directly or indirectly,
of SBI’s securities representing 19.9% or more of the combined voting power of
SBI’s then outstanding securities, other than: (A) pursuant to a transaction
excepted in Clause (iii) or (iv); or (B) pursuant to a Buyer Acquisition
Transaction (as defined in the Investment Agreement (the “Investment
Agreement”), between SBI and Banco Santander Central Hispano, S.A., dated as of
October 24, 2005, as amended as of November 22, 2005) effectuated in accordance
with the terms of the Investment Agreement other than a Buyer Acquisition
Transaction contemplated in Sections 8.06 through 8.08 and 8.10 of the
Investment Agreement;
     (ii) there occurs a contested proxy solicitation of SBI’s shareholders that
results in the contesting party obtaining the ability to vote securities

1



--------------------------------------------------------------------------------



 



representing 19.9% or more of the combined voting power of SBI’s then
outstanding securities;
     (iii) a binding written agreement is executed (and, if legally required,
approved by SBI’s shareholders) providing for a sale, exchange, transfer or
other disposition of all or substantially all of the assets of SBI or of
Sovereign Bank to another entity, except to an entity controlled directly or
indirectly by SBI;
     (iv) the shareholders of SBI approve a merger, consolidation, or other
reorganization of SBI, unless:
     (A) under the terms of the agreement approved by SBI’s shareholders
providing for such merger, consolidation or reorganization, the shareholders of
SBI immediately before such merger, consolidation or reorganization, will own,
directly or indirectly immediately following such merger, consolidation or
reorganization, at least 51% of the combined voting power of the outstanding
voting securities of SBI resulting from such merger, consolidation or
reorganization (the “Surviving Corporation”) in substantially the same
proportion as their ownership of the voting securities immediately before such
merger, consolidation or reorganization;
     (B) under the terms of the agreement approved by SBI’s shareholders
providing for such merger, consolidation or reorganization, the individuals who
were members of the Board of Directors of SBI immediately prior to the execution
of such agreement will constitute at least 51% of the members of the board of
directors of the Surviving Corporation after such merger, consolidation or
reorganization; and
     (C) based on the terms of the agreement approved by SBI’s shareholders
providing for such merger, consolidation or reorganization, no Person (other
than (A) SBI or any Subsidiary of SBI, (B) any Benefit Plan, (C) the Surviving
Corporation or any Subsidiary of the Surviving Corporation, or (D) any Person
who, immediately prior to such merger, consolidation or reorganization had
beneficial ownership of 19.9% or more of the then outstanding voting securities)
will have beneficial ownership of 19.9% or more of the combined voting power of
the Surviving Corporation’s then outstanding voting securities;
     (v) a plan of liquidation or dissolution of SBI, other than pursuant to
bankruptcy or insolvency laws, is adopted;
     (vi) during any period of two consecutive years, individuals, who at the
beginning of such period, constituted the Board of Directors of SBI cease for
any reason to constitute at least a majority of the Board of Directors of SBI
unless the

2



--------------------------------------------------------------------------------



 



election, or the nomination for election by SBI’s shareholders, of each new
director was approved by a vote of at least two-thirds of the directors then
still in office who were directors at the beginning of the period; or
     (vii) the occurrence of a Triggering Event within the meaning of the Second
Amended and Restated Rights Agreement, between SBI and Mellon Investor Services
LLC, as rights agent, dated as of January 19, 2005, as amended on October 24,
2005, and as it may be further amended from time to time.
Notwithstanding Clause (i), a Change in Control shall not be deemed to have
occurred if a Person becomes the beneficial owner, directly or indirectly, of
SBI’s securities representing 19.9% or more of the combined voting power of
SBI’s then outstanding securities solely as a result of an acquisition by SBI of
its voting securities which, by reducing the number of shares outstanding,
increases the proportionate number of shares beneficially owned by such Person
to 19.9% or more of the combined voting power of SBI’s then outstanding
securities; provided, however, that if a Person becomes a beneficial owner of
19.9% or more of the combined voting power of SBI’s then outstanding securities
by reason of share purchases by SBI and shall, after such share purchases by
SBI, become the beneficial owner, directly or indirectly, of any additional
voting securities of SBI (other than as a result of a stock split, stock
dividend or similar transaction), then a Change in Control of SBI shall be
deemed to have occurred with respect to such Person under Clause (a). In no
event shall a Change in Control of SBI be deemed to occur under Clause (a) with
respect to Benefit Plans.
     2. Effectiveness of the Terms of this Agreement.
     (a) Operative Effect Dependent on Closing of Investment Agreement. The
operative effect of this amendment to the Employment Agreement is subject to the
occurrence of the Closing (as such term is defined in the Investment Agreement).
If the Closing does not occur, this amendment to the Employment Agreement shall
be null and void ab initio.
     (b) Binding on Executive. Notwithstanding anything to the contrary,
Executive’s agreements hereunder are binding, subject only to the occurrence of
the Closing, and Executive has no right to revoke, rescind or otherwise
terminate or modify Executive’s agreements hereunder.
     3. Applicable Law.
     This amendment to the Employment Agreement shall be governed by and
construed in accordance with the domestic laws (but not the law of conflict of
laws) of the Commonwealth of Pennsylvania.
     4. Representations and Warranties.
     The parties hereto represent and warrant to each other that they have
carefully read this amendment to the Employment Agreement and consulted with
respect thereto with their respective counsel, and that each of them fully
understands the content of this amendment to the

3



--------------------------------------------------------------------------------



 



Employment Agreement and its legal effect. Each party hereto also represents and
warrants that this amendment to the Employment Agreement is a legal, valid and
binding obligation of such party which is enforceable against such party in
accordance with its terms.
     5. Successors and Assigns.
     This amendment to the Employment Agreement shall be binding upon, inure to
the benefit of and be enforceable by the parties hereto and their respective
heirs, legal representatives, successors and assigns. The Corporation shall
require any successor (whether direct, indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of the Corporation to expressly assume and agree to perform this
amendment to the Employment Agreement, in the same manner and to the same extent
that the Corporation would be required to perform it if no such succession had
taken place, unless the provisions hereof will be binding upon such successor by
operation of law.

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this amendment to the
Employment Agreement effective as of the 30th day of May, 2006.

            SOVEREIGN BANCORP, INC.
      /s/ Jay S. Sidhu       By: Jay S. Sidhu     Title:  President and Chief
Executive Officer   

            EXECUTIVE
      /s/ Joseph P. Campanelli       Joseph P. Campanelli           

5